Sanders, J.
(dissenting) — Although the majority characterizes the issue as “Did Judge Turco violate Canons 1 and 2(A) by his extrajudicial conduct of pushing or shoving his wife in a public setting?,” Majority at 230, I am persuaded the Judicial Conduct Commission more nearly sets forth the raison d’etre for this proceeding:
Judge Turco is not subject to discipline for an isolated incident of violence against his wife, but in the context of his earlier admonishment for admitted comments on the bench reflecting a lack of concern for domestic violence and its victims.
Br. of Comm, on Judicial Conduct at 25.9 Although the majority devotes considerable effort to parse the facts with respect to whether Judge Turco’s admitted physical contact with his wife was intended to harm, a proposition I believe was proved with less than the requisite certainty, the *255majority’s conclusion that this alleged “act bore an articu-lable nexus to his duties as a judge,” Majority at 248, is even more troublesome. Here the majority appears to base its finding of nexus not upon any facts connecting the alleged act with performance of a judicial duty but rather upon a perceived “insensitivity to victims of domestic violence.” Majority at 248. I would venture, however, such a slender thread does not adequately tie the personal deed to the judicial duty and the relationship, if any, is better judged by the electorate than this court. If public confidence in this judge is the question, his popular election to the bench is the answer.
But at the threshold I would agree with the majority that before we can reach that question we must first determine, based upon clear, cogent, and convincing evidence, that Judge Turco acted intentionally to harm his wife by striking or pushing her, for, if he did not, the inquiry need go no further. Majority at 229. This requires a more detailed de novo review of the record than that performed by the majority.
A. De Novo Review of the Record
1. De Novo Standard of Review
Our state constitution mandates commission findings of judicial misconduct stand the test of de novo review by this court. Wash. Const, art. I\£ § 31(6). The de novo burden in a judicial discipline case rests heavily on the accuser to prove the alleged misconduct by clear, cogent, and convincing evidence. In re Discipline of Sanders, 135 Wn.2d 175, 181, 955 P.2d 369 (1998); In re Discipline of Kaiser, 111 Wn.2d 275, 279, 759 P.2d 392 (1988). This elegir, cogent, and convincing standard “is a high one, requiring ‘that the trier of fact be convinced that the fact in issue is “highly probable.” ’ ” Queen City Farms, Inc. v. Central Nat’l Ins. Co., 126 Wn.2d 50, 97, 882 P.2d 703, 891 P.2d 718 (1994) (quoting Colonial Imports, Inc. v. Carlton N.W., Inc., 121 Wn.2d 726, 735, 853 P.2d 913 (1993)). To satisfy this standard the evidence must be “weightier and more convincing *256than a preponderance of the evidence . . . ”, In re Discipline of Deming, 108 Wn.2d 82, 109, 736 P.2d 639, 744 P.2d 340 (1987), and any finding of violation must be supported by “direct evidence of misconduct,” In re Discipline of Niemi, 117 Wn.2d 817, 822, 820 P.2d 41 (1991). This is to say a simple assertion that particular conduct undermines confidence in the judiciary is not enough. Id.
When applying this standard we must give “ ‘members of the judiciary every reasonable degree of latitude, barring activities only where they do measurable damage to the court’s dignity, available time and energy, or appearance of impartiality.’ ” Niemi, 117 Wn.2d at 824 (quoting Jeffrey M. Shaman et al., Judicial Conduct and Ethics § 10.07, at 279 (1990)). Such a high standard of proof is required because professional disciplinary proceedings are quasi-criminal in nature and the judge’s professional reputation is at stake. See Deming, 108 Wn.2d at 95 (“Over the centuries the intangible yet precious value of one’s reputation has been recognized.”).
Although the majority correctly notes, “We must independently evaluate the evidence in the Commission’s record to determine if the judge violated the Code,” it qualifies the constitutional standard by adding, “[i]n so doing, we necessarily give ‘considerable weight’ to the credibility determinations of the Commission . . . .” Majority at 246.
While there is ample precedent to support this view, not only do I find no hint of this deference in the constitutional text, but I must note the reason for this qualification is also undercut by the court’s recent holding in In re Discipline of Heard, 136 Wn.2d 405, 963 P.2d 818 (1998) which affirmed the imposition of professional discipline by the bar’s disciplinary board notwithstanding incompatible factual findings made by the bar’s hearing examiner, who uniquely heard the evidence firsthand. Thus in Heard we construed the obligation of de novo review quite literally.
In any event, we have always emphasized when we are required to review a record de novo, this task, by nature, *257cannot be performed indirectly by delegation: “The court cannot delegate its fact-finding responsibility and de novo review of disciplinary proceedings is required by this court.” Kaiser, 111 Wn.2d at 279. See also Deming, 108 Wn.2d at 88 (“ ‘This court’s constitutional responsibility [of de novo review] cannot be abandoned by the delegation of the fact-finding power to an administrative agency or the masters.’ ” (quoting In re Nowell, 293 N.C. 235, 246, 237 S.E.2d 246 (1977))).
2. Facts in Record Regarding Intent to Harm
Without dispute on the evening of December 8, 1995 Judge Turco and his wife, Pat, attended a madrigal feast at a Tacoma church. During an argument in the vestibule Judge Turco’s hand contacted Mrs. Turco’s back, after which she fell forward. What is disputed is whether the touching was accidental and/or without malevolent intent, as Judge Turco contends, Report of Proceedings (RP) at 116, or an intentional effort to harm, as the Commission alleges. In re Turco, No. 97-2451-F-66, 1998 WL 101560, at *2 (Wash. Com. Jud. Cond. Mar. 5, 1998) Commission Decision at 2, Finding of Fact ¶ 6 (“Commission Decision”).
The Commission heard four witnesses to the event: Judge Turco; Mrs. Turco; Mrs. Turco’s “closest friend,” Joann Moran (RP at 62); and Mark Rake-Marona, the only person who could credibly be described as neutral, acting that night as a “greeter” to the event. RP at 75.
The majority writes, “A fair reading of the hearing transcript leaves the impression all three witnesses were quite certain Judge Turco intentionally shoved Mrs. Turco . . . .” Majority at 247. However, even accepting, argu-endo, this impression of the verbatim hearing transcript, our de novo review is not limited to the verbatim transcript, as there is more to the record than that. Review of the entire record paints a fairer picture.
We begin by noting the events described took place on the evening of December 8, 1995; however, the Commission hearing took place on February 9, 1998, more than two *258years later!10 Swift adjudication in matters of judicial conduct serves both the interest of the accused and society as it is human experience that memories fade and change over time and “[a] judge who is violating the Code of Judicial Conduct should be disciplined as soon as possible so that the inappropriate practice will be stopped. A judge who is unfairly accused has a right to a prompt resolution of the allegations . . . .” Denting, 108 Wn.2d at 101. Were it proven the delay caused actual prejudice the law would properly require dismissal of the charges, id.-, however, short of that we must at least factor in the significant time delay when weighing the strength of the testimonial evidence.
Here Judge Turco argues the extensive delay worked to his disfavor in two respects: (1) the fading memories of the witnesses adversely affected their credibility; and (2) the increasing acrimony between himself and his wife during the two years in question manifested itself in an increasing level of hostility toward the judge by both Mrs. Turco and her closest friend, Joann Moran, lending a greater motive to exaggerate or falsify as time passed.
The majority dismisses this concern by claiming, “The passage of time and fading of memories may have actually been in Judge Turco’s favor,” Majority at 237, speculating the testimony of the witnesses against Judge Turco may have been even more damning closer to the event. But the burden is always on the accuser, and Judge Turco is ultimately correct to assert that stale proof is presumptively the enemy of truth. See Stenberg v. Pacific Power & Light Co., 104 Wn.2d 710, 714, 709 P.2d 793 (1985) (“Our [limitation statute] policy is one of repose; the goals are to eliminate the fears and burdens of threatened litigation and to protect a defendant against stale claims.”).
More importantly, the full record before this court, a record beyond that before the Commission, demonstrates *259Judge Turco’s fears that time eroded the truth to his disfavor were certainly not without foundation.
The testimony of Rake-Marona shows just how tenuous memory can be. For example, when asked if he helped Mrs. Turco up, he responded, “I think I did. I don’t recall. I mean, I don’t know if I’m filling in to be chivalrous or not, but I would like to think that if I saw her fall, that I would have helped her up.” RP at 80. In fact, the other three witnesses to the event all testified that Mrs. Turco rose unassisted. RP at 37 (Mrs. Turco); 59 (Ms. Moran); 115 (Judge Turco).
Rake-Marona’s testimony regarding the actual contact between Judge Turco and Mrs. Turco also appears to be “filled in.” When asked if the incident could be consistent with either an accidental or intentional shove, Rake-Marona stated, “[I]t’s hard for me to visualize exactly what it looked like. I remember more than anything the shock of seeing it happen and, you know, what I told people was I saw someone, I saw a man shove his wife, and so I really feel like it was intentional.” RP at 92 (emphasis added). When asked on cross-examination if he had earlier said that the shove could have been accidental, he replied, “I did, and, again, the only thing that I thought about [since then] . . . was what I had said to other people ... I just remember that when I talked to people ... I knew at that point that it was a shove.” Id. (emphasis added). In other words, the testimony of the one impartial witness to the incident was not based on what he remembered, but rather upon what he had said to other people. As he told Ms. Keller of the Commission, regarding the intentional nature of the contact, “The fact that it was two years ago makes it hard to recall precisely what happened.” RP at 94-95.
Judge Turco’s allegations regarding the increasingly inflammatory nature of Mrs. Turco and Ms. Moran’s testimony as time passed from the event is also supported by the record. There is much evidence of deterioration in the relationship between the Turcos during the two-year hiatus between the event and the hearing. The record *260shows the night of the incident and day of the Commission testimony were separated by the acrimonious dissolution of the Turco’s marriage which finally ended just days before the much-delayed hearing.
The complete record contains not only the transcript of that postdivorce hearing, but also a series of nearly contemporaneous police reports and a written statement of Ms. Moran made within days, as opposed to years, of the event. Ex. 17. Comparison of these reports with the later testimony of Mrs. Turco and Ms. Moran raises important questions of credibility which this court must weigh as part of its de novo review. At the hearing Mrs. Turco testified to the injuries she sustained on the evening in question and the treatment she applied in the days immediately following. RP at 27-28. Yet immediately after supposedly undergoing medical treatment she informed police that she suffered no injury at all.
Very significantly Mrs. Turco also claimed at the Commission hearing Judge Turco stated immediately prior to the alleged shoving, “Nobody talks to me like that and gets away with it.” RP at 23. And, for those on the Commission who might have missed its import, she added, “and he was right—I could hear him and he struck me and I fell to the floor.” Id.
Ms. Moran also testified to this damning statement. RP at 59. When asked by Judge Howard what led her to conclude that Judge Turco intentionally shoved his wife, she responded, “It was obvious that he was very upset and said, ‘Nobody is going to talk to me like that.’ ” RP at 69.
One can easily imagine how shocked Mrs. Turco and Ms. Moran must have been by the statement, if it was in fact uttered as alleged. Certainly the majority was impressed with its anger—anger indicative of an intentional striking—citing both Mrs. Turco’s and Ms. Moran’s use of this phrase, Majority at 230-31 and 233. The Commission was similarly impressed as it offered this statement as direct proof of the judge’s alleged malevolent intent. Commission Decision at 2, Findings of Fact ¶ 6 (“After saying: ‘No one *261speaks to me like that and gets by with it,’ Respondent intentionally shoved or pushed his wife, causing her to fall to the floor.”).
Yet Rake-Marona never corroborated this statement, nor told it to any of his friends, or to the detective who originally investigated the incident and who spoke with him within 12 days of the event.11 Nor was it repeated by Mrs. Turco in her statement to the police on December 18, 1995, although this statement purports to contain her complete recapitulation of the evening’s events and dialogue. And even Ms. Moran, who recounted in great detail everything she purportedly saw and heard in her written statement to the police dated December 20, 1995, did not mention the statement at issue:
Pat asked Ralph, “Do you have the tickets?” Ralph: “Yes. I just got them from Milton (son). What took you so long in getting here?” Pat: “I had to carry all those things from the car. I didn’t get any help from you.” I was standing between Ralph and Pat, Ralph being on my left side, Pat on my right.
After this comment, Ralph instantly reachedd [sic] across with his right hand and pushed Pat’s left shoulder and she fell to the floor.
Ex. 17 (Statement of Joanne Moran (Dec. 20, 1995)).
Weighing witness credibility from the record, the majority also claims, “Perhaps the greatest single reason not to believe Judge Turco’s defense is his own testimony that he neither helped Mrs. Turco to her feet nor apologized to her.” Majority at 247. Yet a review of the entire record rendered Judge Turco’s behavior thoroughly explicable. First, the evidence shows that Mrs. Turco arose without assistance. RP at 37, 59. Second, as Judge Turco described himself as “shocked” when he saw his wife fall, RP at 115, his decision to walk away from this unexpected scene may not have been the best or only alternative in hindsight, but hardly demonstrates that intent which could be inferred *262had he then initiated further physical contact or even exchanged words. His actions at the time are therefore consistent with his explanation at the hearing.
After her fall Mrs. Turco pursued the judge, asking him to accompany her into dinner, which tells us something in itself of the importance she ascribed to the incident at the time. In re Turco, No. 97-2451-F-66, Deposition of Frances A. (Pat) Turco at 45 (Deposition). He obliged, although she then sat at the opposite end of the table and did not speak with the judge that night, leaving after dinner to stay with a relative of the judge’s. Deposition at 47-48; RP at 27. It was five days before she returned home, RP at 28, and over a year before Mrs. Turco even mentioned the incident to the judge. RP at 117. Both her son Milton and his spouse, Jody, were present at the madrigal feast. Neither saw any evidence that Mrs. Turco was injured, upset, or behaving in any manner out of the ordinary at the event. In re Turco, JD No. 13, Judge’s Mot. and Mem. re Submission of Additional Evidence, Ex. B (Aff. of Milton Turco at 2); RP at 106.
Judge Turco also moved and received permission from this court to submit additional evidence pursuant to DRJ 7. In re Turco, JD No. 13, Order (July 10, 1998). Contained therein are affidavits from the four adult Turco children—as well as a petition signed by 141 attorneys very supportive of Judge Turco—affidavits not available to the Commission. They are helpful to Turco.
All four children swore that they had never seen any abusive behavior by Judge Turco in their decades at home, behavior they insisted would have been obvious to them. Ex. B. (Affidavit of Milton Turco at 1; Affidavit of Michael Turco at 1; Affidavit of Theresa Turco at 1; Affidavit of Patrick Turco at 1). Three of the children swore Mrs. Turco intended to ruin Judge Turco by allegations of abuse. Ex. B (Affidavit of Milton Turco at 1; Affidavit of Michael Turco at 2-3; Affidavit of Theresa Turco at 1). According to daughter Theresa, Mrs. Turco had told her the complaint was “an opening for her [Mrs. Turco]” that she could use to *263her advantage. Ex. B (Affidavit of Theresa Turco at 1-2). Theresa Turco also stated, “It is well known amongst our friends and the children that my mother is prone to exaggeration and at times outright untruthful [sic].” Id. at 2. One son stated, “My mother’s idea of abuse is when someone does not follow her ideas or dictates .... my mother was attempting to create an incident that would justify an imminent divorce for her failed marriage without her taking any responsibility.” Ex. B (Affidavit of Michael Turco at 3). Another son attested his mother “wanted us to support her position that he [Judge Turco] was abusive to her in order that she might get a [sic] excellent settlement in the divorce.” Ex. B (Affidavit of Milton Turco at 2).
I therefore must conclude, based on a de novo review of all the evidence before this court, it has not been established by clear, cogent, and convincing evidence that Judge Turco intended any harm to his wife. By the majority’s analysis, if intent to harm is not proven the charges against the judge must be dismissed. The case should end there but the majority’s error does not.
B. Proper Application of Canons 1 and 2(A)
This case marks a radical departure in judicial disciplinary proceedings. This is not about on-bench versus off-bench judicially related behavior. Rather, it is an accusation of a single, isolated act of tortious behavior (whether the act be intentional or negligent), having nothing in itself to do with any judicial function. No previous case in this court has found judicial misconduct in any situation remotely resembling the facts here, even accepting the erroneous conclusion that Judge Turco acted with intent to harm.
Canon 1 commands judges to personally observe high standards of judicial conduct. Canon 1 by itself however merely “sets the conceptual framework for the constraints on judges,” Sanders, 135 Wn.2d at 183, and is not a substantive constraint in itself. See also In re Hey, 192 W. Va. 221, 452 S.E.2d 24, 31 (1994). Canon 2(A) requires *264judges to respect and comply with the law and act at all times in a manner promoting public confidence in the integrity and impartiality of the judiciary. But surely the public must know, and we must tell them if they don’t, not every private act by a judicial officeholder bears directly on his professional function. This is, after all, a land governed by laws, not men, Marbury v. Madison, 5 U.S. (1 Cranch) 137, 163, 2 L. Ed. 60 (1803), and hopefully the rule of law is not so tenuous that our respect for its institutions can be defeated by recognition that those who work within them are sometimes weak and fallible, which is to say—they are human.
While Canon 2(A) states judges should “comply with the law,” there was no criminal conviction here, nor apparently was there adequate probable cause, or at least likelihood of success, to persuade any prosecutorial authority to proceed. Rather the majority’s action rests on the more general requirement that judges should act “in a manner that promotes public confidence in the integrity and impartiality of the judiciary,” Canon 2(A), and its view that Judge Turco’s conduct adversely affected “public confidence in the judiciary.” Majority at 245. Greater care is mandated in such murky waters as we should be careful not to impose impossible standards which allow the system to survive only through sparing and inconsistent application. Moreover, we must understand the important role of the electorate which selected its judge and not transgress upon its prerogative to judge the candidate by less objective political standards. And I agree with the majority that our authority to discipline is not unlimited. Rather, there must be “an articulable nexus between the extrajudicial conduct and the judge’s duties,” Majority at 244, lest we transform a judicial code of conduct into a personal one.
Nor is this to say a judge cannot violate the canons off the bench by engaging in conduct which may be reasonably imputed to the judicial function at issue. For example a judge who accepts a bribe in a restaurant or holds a press conference to announce the verdict in a case before the *265trial begins strikes a blow against a fundamental premise of our justice system. It is equally obvious that a judge who abuses his office for personal gain is properly subject to sanction for betrayal of the public trust. See In re Discipline of Ritchie, 123 Wn.2d 725, 735-36, 870 P.2d 967 (1994) (upholding sanction of judge who consistently in his personal and official capacity misconstrued personal travel as official for purposes of state reimbursement). But that is not the situation here.
The majority attempts to precedentially support its discipline of Judge Turco based upon Sanders-, Niemi, 117 Wn.2d at 820; and Kaiser, 111 Wn.2d at 283; however, I find no solace for sanction there. Majority at 239-40.
In Sanders the court held the discipline was inappropriate where the judge’s speech was not an implied or express promise to decide cases in a particular way nor evidenced an inability to impartially follow the law. Sanders, 135 Wn.2d at 190. But in Sanders, at least, the inquiry proceeded from words measured and intentionally spoken; whereas, in all fairness, Judge Turco’s actions were never so defended by the judge as intentional, much less appropriate by his own standards.
In Niemi, we reversed a Commission conclusion that dual service as a pro tern judge and as a member of the State Legislature “undermines the public’s confidence in the integrity, impartiality and independence of the judiciary in violation of Canons 1 and 2(A).” Niemi, 117 Wn.2d at 820. Although the Code of Judicial Conduct expressly prohibits various species of partisan involvement, and the subject of that inquiry was overtly partisan in her public charge, we inferred no discredit from this fact alone.
In the third case we disapproved campaign statements by a judge that “suggested that the state would not get a fair trial” in his opponent’s courtroom. Kaiser, 111 Wn.2d at 283. This was an example of holding one accountable for his public pronouncements on a subject at the core of the judicial function.
All three cases therefore dealt with alleged concerns over *266judicial impartiality, as does the case at bar. However, as these cases attest, judges are not to be found wanting for lack of impartiality upon mere nuance or arguable implication. In re Discipline of Stoker, 118 Wn.2d 782, 799, 827 P.2d 986 (1992). Nevertheless, that is precisely the basis upon which the majority makes its claim: If Judge Turco physically harmed his wife, it is reasonable to believe he cannot be fair to others who may appear in his court on matters involving domestic violence. (“Fearful victims of domestic violence would certainly be justified in questioning whether a judge who has demonstrated so little control of his own emotions and so little restraint as to allow himself to assault his own wife, can rule impartially and wisely in the emotion-charged arena of domestic violence.” Majority at 248.)
I beg to differ. There is no more inference arising from these facts that Judge Turco would be unfair to the prosecution of domestic abuse cases than he would be unfair to the defense if he himself had been the innocent victim of domestic abuse. By the majority’s logic, disqualification would be imputed to any judge on any subject matter comprising part of his life’s experience. But it is by these experiences that we learn and grow, as, I am sure, has Judge Turco.
Even accepting the logic of the majority’s inference, in logical consequence we are robbed of the fundamental assumption upon which our judicial system is based—a judge will apply the law notwithstanding his possible personal preferences to the contrary. I note the complete absence in this record that Judge Turco has ever failed to faithfully discharge his duty to protect the legal rights of those who appeared before him in any matter involving a domestic dispute.
It is readily apparent from the facts of this case, no matter how one construes them, that both the Commission on Judicial Conduct and the majority of this court are in reality disciplining Judge Turco not because he caused physical harm to another human being in the way alleged but *267because of a subjective predisposition on the part of the judging authority to make a public statement about a social ill. Although the sentiment may very well be laudatory, the purpose of the Code of Judicial Conduct is to protect the integrity of the judicial system to fulfill its mission to protect the rights of those who might come before it, not to ensure conformity in thought or deed by its members in nonjudicial matters, nor make examples for public reference. We simply cannot equate, without more, a tortious personal act with lack of judicial impartiality.
Moreover, I find persuasive the views of the Pennsylvania Supreme Court that “[c]onduct of a judge or any public official which may be offensive to the personal sensitivities of a segment of the society is properly judged in the privacy of the ballot box.” In re Dalessandro, 483 Pa. 431, 397 A.2d 743, 757 (1979). The proceeding which occasioned this advice involved a slapping incident between a judge and a woman with whom he shared an intimate relationship— something similar, if not more aggravated than we have here. In that case the court dismissed the proceeding, holding a professional misconduct proceeding “is not the proper forum for tort claims against judges, whether such claims are between husbands and wives, friends, or . . . [those] who were involved in an intimate relationship.” 397 A.2d at 758. I disagree with the majority’s claim that this is not still an accurate statement of the law in Pennsylvania;12 however, even if it were not, I would adopt it as an expression of what the law ought to be here as it is consistent with the text and purpose of our Code of Judicial Conduct.
Although I cannot conclude as a matter of fact the Com*268mission has proved by clear, cogent, and convincing evidence Judge Turco intentionally harmed his wife, equally I cannot conclude the incident in question is so reasonably and substantially related to Canon 2(A)’s “public confidence in the integrity and impartiality of the judiciary” so as to allow for discipline. Therefore I would dismiss this proceeding against Judge Turco.

At oral argument the attorney for the Commission went so far as to suggest a judge who gave a speech to a rotary club critical of the law on domestic violence is also worthy of discipline. But see Canon 4(A) of the Code op Judicial Conduct that “[Judges] may speak, write, lecture, teach, and participate in other activities concerning the law, the legal system, and the administration of justice.”; and cf. E. Wayne Thode, Reporter’s Notes to Code op Judicial Conduct 74 (ABA, 1973) (judge may “propose legal reform without compromising his capacity to decide impartially the very issue on which he has spoken or written.”).


As the majority notes, the Commission did not even file its charges until August 27, 1997—an unexplained delay of nearly 20 months. Majority at 236.


Rake-Marona did tell the investigating officer that he did not hear every word of the conversation between Judge Turco and Mrs. Turco.


The Pennsylvania case which the majority reads as a repudiation of Dalessandro is not applicable, Majority at 241-42 (citing In re Cunningham, 517 Pa. 417, 538 A.2d 473 (1988)), as the cited case involved allegations of cash payments to judges made in the context of an FBI investigation of labor racketeering. Cunningham, 538 A.2d at 475. While it is true the Pennsylvania Supreme Court rejected the “implication” from Dalessandro that personal matters in a judge’s life may never be subject to sanction, it also warns that “[t]he overly suspicious mind often assigns guilt where none exists.” Id. at 480 n.12. The holding in Cunningham leaves undisturbed Dalessandro’s holding that tortious behavior is not a fit subject for judicial sanction. Id.